Notice of Pre-AIA  or AIA  Status
 	The present application, filed on 07/20/2022 after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are pending in the present application.

Information Disclosure Statement
	Information Disclosure Statements filed on 09/11/2019, 07/27/2020, and 12/28/2020 were being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2. 	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception enumerated grouping of without significantly more. The claim recites

A method of determining an unknown pre-quantitation attribute of a target biological sample using an electronic device, comprising the steps of: receiving, via the electronic device, a set of biological data pairs, each biological data pair corresponding to an altered biological sample and comprising a known pre- quantitation attribute and a set of post-quantitation attributes;
computationally developing an at least one model, via the electronic device using the set of biological data pairs, describing a relationship between (1) a subset of post- quantitation attributes and (2) the known pre-quantitation attribute; and
applying, via the electronic device, a set of target biological sample post-quantitation attributes to the at least one model to determine the unknown pre-quantitation attribute of the target biological sample.
Under the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019) (“2019 Revised Guidance”), we, as patent examiners, are supposed to determine under Alice step 1 or “Step 2A” to whether the claim recites:
(1) Prong One: any judicial exceptions, including certain groupings of abstract ideas (i.e., [i] mathematical concepts, [ii] mental processes, or [ili] certain methods of organizing human activity such as a fundamental economic practice or managing personal behavior or relationships or interactions between people); and
(2) Prong Two: additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure (“MPEP”) §§ 2106.05(a)-(c), (e)-(h)). See 2019 Revised Guidance, 84 Fed. Reg. at 51-52, 55, Revised Step 2A, Prong One (Abstract Idea) and Prong Two (Integration into A Practical Application). Only if a claim: (1) recites a judicial exception, and (2) does not integrate that exception into a practical application, do we then evaluate whether the claim provides an “inventive concept” under Alice step 2 or “Step 2B.” See 2019 Revised Guidance at 56; Alice, 573 U.S. at 217-18. For example, we look to whether the claim: (1) adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional’ in the field (see MPEP § 2106.05(d)); or (2) simply appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. See 2019 Revised Guidance, 84 Fed. Reg. at 56.
Alice/Mayo—Step 1 (Abstract Idea)
Step 2A-Prongs 1 and 2 identified in the Revised Guidance
Step 2A, Prong One
Turning now to the first step of the Alice inquiry, with the broadest reasonable interpretation of the claimed invention as a whole, claim 1 relates to mathematically analyzing data characteristics based on biological data pairs (data characteristic), data attribute and data relations.  The mathematical model as defined using the set of biological data pairs to computationally develop a model additionally includes identifying and disregarding unnecessary post-quantitation attributes.  In another aspect of the inventive subject matter, a method of determining a quality of a target biological sample is contemplated. This method includes several steps. In another step, it requires using the set of biological data pairs to computationally develop a model describing a relationship between (1) a subset of post- quantitation attributes and (2) the known quality. 
It is model-building set of biological samples can still be applied to the post quantitation attributes of the set of biological samples by virtue of that relatedness.  It is contemplated that biological samples used in methods of the inventive subject matter can be collectively determined for sample quantitation relations based on the model mathematical set for relations data and data attributes.  Thus, it is clear from the specification as cited in the claim that the claimed invention is directed to collecting (sensing) data from the design space and generating data for graphical representation in the samples data analysis.

 	Information, as such, is intangible, and data analysis and algorithms, without more, are considered as abstract ideas. See, e.g., Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Parker v. Flook, 437 U.S. 584, 589, 594-95 (1978) (“an algorithm, or mathematical formula, is like a law of nature”); Gottschalk v. Benson, 409 U.S. 63 (1972) (“collecting information [and analysis], including when limited to particular content (which does not change its character as information),” and “analyzing information by steps people go through in their minds, or by mathematical algorithms, without more,” are “within the realm of abstract ideas.” Elec. Power Group., 830 F.3d at 1353-54; see Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011). That is, “[w]ithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.” Digitech, 758 F.3d at 1351, 1350 (“Data in its ethereal, non physical form is simply information that does not fall under any of the categories of eligible subject matter under section 101”).

Step 2A, Prong Two (Integration into a Practical Application)
Under Prong Two of the Revised Guidance:

The claims fail to integrate the judicial exception into a practical application. The claims do not cite an integration process to transform the data in the region of interest and apply the
integrated model into a real and practical application in order to find a useful and practical solution to the application. The claims do not add any additional claim limitations beyond the judicial exception and evaluate the limitations individually and in combination to determine that these limitations fail to integrate the judicial exception into a practical application.

The additional claimed elements such as a memory, a processor, or processing device recited in claim 1 recite purely conventional computer functions of collecting information, storing and transforming that information for data analysis and attribute determination use.

Alice/Mayo—Step 2 (Inventive Concept)
Step 2B identified in the Revised Guidance

In the second step of the Alice inquiry, claims do not contain any “inventive concept” sufficient to transform the claimed abstract idea into a patent-eligible application. The cited features in the claims are well-understood, routine, and conventional in the field under MPEP § 2106.05(d) or that provides a technical solution to a technical problem.
The cited elements such as data elements, data attributes, data relations and data analysis and attribute representation are not well integrated into a practical and useful application because the claim fails to provide an integration process in order to integrate the data features  for a real and useful solution to the practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the process to analyze and determine data relations mathematically computing in the understood for data operation and conventional method in the analysis. The steps as featured herein the claims can be performed by a conventional, well developed and understood in the computation performance.  Claim 1 is nonstatutory subject matter.
Claim 2 cites the method of claim 1, wherein the altered biological sample is a deliberately degraded biological sample.  It is related to data of the sample.  The claim is nonstatutory subject matter for the reason as set,
Claim 3 cites the method of claim 2, wherein the known pre-quantitation attribute comprises a type of deliberate degradation that the deliberately degraded biological sample has been subjected to.  The  cited feature is related to data type and attribute.  It is nonstatutory subject matter for the claim fails to integrate the claimed features into a real and practical solution with real data for the analysis.

Claim 4. The method of claim 3, wherein the known pre-quantitation attribute comprises at least one of exposure to heat, exposure to cold, exposure to ultraviolet light, exposure to chemical means, exposure to a denaturing reagent, exposure to an enzyme activity, exposure to one or more electromagnetic fields, exposure to radiation, exposure to agitation, exposure to pressure, and exposure to a change in pressure.  The claim is related to conditions in the sample.  The claim is nonstatutory subject matter for the reason as set in the 101 rejection.
Claim 5 cites the method of claim 1, wherein the unknown pre-quantitation attribute comprises at least one of an indication of quality of the target biological sample.  This is related to data sample with attribute.  It is nonstatutory subject matter for the reason as set .
Claim 6 cites the method of claim 1, wherein a post-quantitation attribute comprises an output of results from a mass spectrometer.  It is nonstatutory subject matter for the reason of data attribute.  
Claims 7-9 cite the step of using the set of biological data pairs to computationally develop an at least one model further comprises identifying and disregarding unnecessary post-quantitation attributes, wherein the target biological sample comprises at least one of a blood sample, a protein serum sample, a tissue sample, a CSF sample, a urine sample,
and a stool sample, wherein a post-quantitation attribute of the set of post- quantitation attributes comprises at least one of a protein quantitation, a protein abundance, a protein concentration, a protein activity, a protein presence, a peptide quantitation, a peptide presence, a peptide abundance, an RNA activity, a wavelength emission measurement, a presence of post translational modifications, an amino acid sequence, and a mass to charge ratio value.  The claims are related to data sample and data attributes.  The are related to nonstatutory subject matter for the reason as set in the 0101 rejection,

Claim 10 cites a method of determining a quality of a target biological sample using an electronic device, comprising the steps of: receiving, via the electronic device, a set of biological data pairs, each biological data pair corresponding to an altered biological sample and comprising a known quality and a set of post- quantitation attributes; computationally developing an at least one model, via the electronic device using the 25 set of biological data pairs, describing a relationship between (1) a subset of post- quantitation attributes and (2) the known quality; and applying, via the electronic device, a set of target biological sample post-quantitation attributes to the at least one model to determine the quality of the target biological sample. 
Under the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019) (“2019 Revised Guidance”), we, as patent examiners, are supposed to determine under Alice step 1 or “Step 2A” to whether the claim recites:
(1) Prong One: any judicial exceptions, including certain groupings of abstract ideas (i.e., [i] mathematical concepts, [ii] mental processes, or [ili] certain methods of organizing human activity such as a fundamental economic practice or managing personal behavior or relationships or interactions between people); and
(2) Prong Two: additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure (“MPEP”) §§ 2106.05(a)-(c), (e)-(h)). See 2019 Revised Guidance, 84 Fed. Reg. at 51-52, 55, Revised Step 2A, Prong One (Abstract Idea) and Prong Two (Integration into A Practical Application). Only if a claim: (1) recites a judicial exception, and (2) does not integrate that exception into a practical application, do we then evaluate whether the claim provides an “inventive concept” under Alice step 2 or “Step 2B.” See 2019 Revised Guidance at 56; Alice, 573 U.S. at 217-18. For example, we look to whether the claim: (1) adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional’ in the field (see MPEP § 2106.05(d)); or (2) simply appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. See 2019 Revised Guidance, 84 Fed. Reg. at 56.
 	Alice/Mayo—Step 1 (Abstract Idea)
 	Step 2A-Prongs 1 and 2 identified in the Revised Guidance
 	Step 2A, Prong One
Turning now to the first step of the Alice inquiry, with the broadest reasonable interpretation of the claimed invention as a whole, claim 1 relates to mathematically analyzing data characteristics based on biological data pairs (data characteristic), data attribute and data relations.  The mathematical model as defined using the set of biological data pairs to computationally develop a model additionally includes identifying and disregarding unnecessary post-quantitation attributes.  In another aspect of the inventive subject matter, a method of determining a quality of a target biological sample is contemplated. This method includes several steps. In another step, it requires using the set of biological data pairs to computationally develop a model describing a relationship between (1) a subset of post- quantitation attributes and (2) the known quality. 
It is model-building set of biological samples can still be applied to the post quantitation attributes of the set of biological samples by virtue of that relatedness.  It is contemplated that biological samples used in methods of the inventive subject matter can be collectively determined for sample quantitation relations based on the model mathematical set for relations data and data attributes.  Thus, it is clear from the specification as cited in the claim that the claimed invention is directed to collecting (sensing) data from the design space and generating data for graphical representation in the samples data analysis.

Information, as such, is intangible, and data analysis and algorithms, without more, are considered as abstract ideas. See, e.g., Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Parker v. Flook, 437 U.S. 584, 589, 594-95 (1978) (“an algorithm, or mathematical formula, is like a law of nature”); Gottschalk v. Benson, 409 U.S. 63 (1972) (“collecting information [and analysis], including when limited to particular content (which does not change its character as information),” and “analyzing information by steps people go through in their minds, or by mathematical algorithms, without more,” are “within the realm of abstract ideas.” Elec. Power Group., 830 F.3d at 1353-54; see Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011). That is, “[w]ithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.” Digitech, 758 F.3d at 1351, 1350 (“Data in its ethereal, non physical form is simply information that does not fall under any of the categories of eligible subject matter under section 101”).

Step 2A, Prong Two (Integration into a Practical Application)
Under Prong Two of the Revised Guidance:

The claims fail to integrate the judicial exception into a practical application. The claims do not cite an integration process to transform the data in the region of interest and apply the
integrated model into a real and practical application in order to find a useful and practical solution to the application. The claims do not add any additional claim limitations beyond the judicial exception and evaluate the limitations individually and in combination to determine that these limitations fail to integrate the judicial exception into a practical application.

The additional claimed elements such as a memory, a processor, or processing device recited in claim 1 recite purely conventional computer functions of collecting information, storing and transforming that information for data analysis and attribute determination use.
Alice/Mayo—Step 2 (Inventive Concept)
Step 2B identified in the Revised Guidance

In the second step of the Alice inquiry, claims do not contain any “inventive concept” sufficient to transform the claimed abstract idea into a patent-eligible application. The cited features in the claims are well-understood, routine, and conventional in the field under MPEP § 2106.05(d) or that provides a technical solution to a technical problem.

The cited elements such as data elements, data attributes, data relations and data analysis and attribute representation are not well integrated into a practical and useful application because the claim fails to provide an integration process in order to integrate the data features  for a real and useful solution to the practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the process to analyze and determine data relations mathematically computing in the understood for data operation and conventional method in the analysis. The steps as featured herein the claims can be performed by a conventional, well developed and understood in the computation performance.  Claim 10 is nonstatutory subject matter.




Claim 11 cites the method of claim 10, wherein the altered biological sample is a deliberately degraded biological sample.  It is related to sample data.  The claim is nonstatutory subject matter.
Claim 12 cites the method of claim 11, wherein the deliberately degraded biological sample is degraded such that the degradation corresponds to the known quality.  The feature is related to data for the sample.  It is nonstatutory subject matter.
Claim 13 cited the method of claim 11, wherein the type of deliberate degradation comprises at least 5 one of exposure to heat, exposure to cold, exposure to ultraviolet light, exposure to chemical means, exposure to a denaturing reagent, exposure to an enzyme activity, exposure to radiation, exposure to agitation, exposure to pressure, and exposure to a change in pressure.  It is nonstatutory subject matter for the reason as set in the 101 rejection.
Claims 14 and 15 cite the method of claim 10, wherein the target biological sample comprises at least one of a blood sample, a protein serum sample, a tissue sample, a CSF sample, a urine sample, and a stool sample, wherein a post-quantitation attribute of the set of post-quantitation attributes comprises at least one of a protein quantitation, a protein   abundance, a protein concentration, a protein activity, a protein presence, a peptide quantitation, a peptide presence, a peptide abundance, an RNA activity, a wavelength emission measurement, a presence of post translational modifications, an amino acid sequence, and a mass to charge ratio value.  The claims are nonstatutory subject matter for reasons the claims fail to integrate the features into a real and useful solution for  the application.
 	Claim 16 cites a system for use with an instrument, where the system develops an at least one model to determine an unknown pre-quantitation attribute of a target biological sample, comprising:
a computational modeling device communicatively coupled with the instrument, the
 instrument configured to analyze altered biological samples to produce sets of post quantitation attributes corresponding to the altered biological samples; wherein each altered biological sample that has been analyzed by the instrument corresponds to a biological data pair, each biological data pair comprising a known pre-quantitation attribute and a set of post-quantitation attributes; wherein the device:
receives sets of biological data pairs as input, and computationally develops an at least one model describing a relationship between (1) post-quantitation attributes and (2) the known pre-quantitation attribute, such that the at least one model can be applied to a set of target biological sample post-quantitation attributes to determine the unknown pre-quantitation attribute of the target biological sample.
Under the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019) (“2019 Revised Guidance”), we, as patent examiners, are supposed to determine under Alice step 1 or “Step 2A” to whether the claim recites:
(1) Prong One: any judicial exceptions, including certain groupings of abstract ideas (i.e., [i] mathematical concepts, [ii] mental processes, or [ili] certain methods of organizing human activity such as a fundamental economic practice or managing personal behavior or relationships or interactions between people); and
(2) Prong Two: additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure (“MPEP”) §§ 2106.05(a)-(c), (e)-(h)). See 2019 Revised Guidance, 84 Fed. Reg. at 51-52, 55, Revised Step 2A, Prong One (Abstract Idea) and Prong Two (Integration into A Practical Application). Only if a claim: (1) recites a judicial exception, and (2) does not integrate that exception into a practical application, do we then evaluate whether the claim provides an “inventive concept” under Alice step 2 or “Step 2B.” See 2019 Revised Guidance at 56; Alice, 573 U.S. at 217-18. For example, we look to whether the claim: (1) adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional’ in the field (see MPEP § 2106.05(d)); or (2) simply appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. See 2019 Revised Guidance, 84 Fed. Reg. at 56.
 	Alice/Mayo—Step 1 (Abstract Idea)
Step 2A-Prongs 1 and 2 identified in the Revised Guidance
Step 2A, Prong One
Turning now to the first step of the Alice inquiry, with the broadest reasonable interpretation of the claimed invention as a whole, claim 1 relates to mathematically analyzing data characteristics based on biological data pairs (data characteristic), data attribute and data relations.  The mathematical model as defined using the set of biological data pairs to computationally develop a model additionally includes identifying and disregarding unnecessary post-quantitation attributes.  In another aspect of the inventive subject matter, a method of determining a quality of a target biological sample is contemplated. This method includes several steps. In another step, it requires using the set of biological data pairs to computationally develop a model describing a relationship between (1) a subset of post- quantitation attributes and (2) the known quality. 
It is model-building set of biological samples can still be applied to the post quantitation attributes of the set of biological samples by virtue of that relatedness.  It is contemplated that biological samples used in methods of the inventive subject matter can be collectively determined for sample quantitation relations based on the model mathematical set for relations data and data attributes.  Thus, it is clear from the specification as cited in the claim that the claimed invention is directed to collecting (sensing) data from the design space and generating data for graphical representation in the samples data analysis.
Information, as such, is intangible, and data analysis and algorithms, without more, are considered as abstract ideas. See, e.g., Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Parker v. Flook, 437 U.S. 584, 589, 594-95 (1978) (“an algorithm, or mathematical formula, is like a law of nature”); Gottschalk v. Benson, 409 U.S. 63 (1972) (“collecting information [and analysis], including when limited to particular content (which does not change its character as information),” and “analyzing information by steps people go through in their minds, or by mathematical algorithms, without more,” are “within the realm of abstract ideas.” Elec. Power Group., 830 F.3d at 1353-54; see Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011). That is, “[w]ithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.” Digitech, 758 F.3d at 1351, 1350 (“Data in its ethereal, non physical form is simply information that does not fall under any of the categories of eligible subject matter under section 101”).
Step 2A, Prong Two (Integration into a Practical Application)
Under Prong Two of the Revised Guidance:
The claims fail to integrate the judicial exception into a practical application. The claims do not cite an integration process to transform the data in the region of interest and apply the
integrated model into a real and practical application in order to find a useful and practical solution to the application. The claims do not add any additional claim limitations beyond the judicial exception and evaluate the limitations individually and in combination to determine that these limitations fail to integrate the judicial exception into a practical application.
The additional claimed elements such as a memory, a processor, instruments, or processing device recited in claim 1 recite purely conventional computer functions of collecting information, storing and transforming that information for data analysis and attribute determination use.
Alice/Mayo—Step 2 (Inventive Concept)
Step 2B identified in the Revised Guidance
In the second step of the Alice inquiry, claims do not contain any “inventive concept” sufficient to transform the claimed abstract idea into a patent-eligible application. The cited features in the claims are well-understood, routine, and conventional in the field under MPEP § 2106.05(d) or that provides a technical solution to a technical problem.
The cited elements such as data elements, data attributes, data relations and data analysis and attribute representation are not well integrated into a practical and useful application because the claim fails to provide an integration process in order to integrate the data features  for a real and useful solution to the practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the process to analyze and determine data relations mathematically computing in the understood for data operation and conventional method in the analysis. The steps as featured herein the claims can be performed by a conventional, well developed and understood in the computation performance.
Claim 17 cites the system of claim 16, wherein: 
each altered biological sample is a deliberately degraded biological sample; and the instrument is configured to analyze deliberately degraded biological samples to produce sets of post-quantitation attributes corresponding to the deliberately degraded biological samples.  The claim is nonstatutory subject matter for the reason as set in the rejection.
Claims 18-20 are related to the known pre-quantitation attribute comprises a type of deliberate degradation that the deliberately degraded biological sample has been subjected
wherein the type of deliberate degradation comprises at least one of exposure to heat, exposure to cold, exposure to ultraviolet light, exposure to chemical means, exposure to a denaturing reagent, exposure to an enzyme activity, exposure to one or more electromagnetic fields, exposure to radiation, exposure to agitation, exposure to pressure, and exposure to a change in pressure and wherein the instrument is at least one of a mass spectrometer, a colorimeter, a spectrophotometer, a chromatograph, a gel electrophoresis system, a blood chemistry analyzer, a spectrofluorometer, an immunoassay system, proteomic assay systems, and an immunoturbidimetric system.  The claims are nonstatutory subject matter for the reasons for the reasons the claims fail to integrate the features into a real and useful solution with real features and apply the integrated features into the real and practical application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,453,552. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the US patent required  to the model compared to at least one model in the present application.  The claims also cited deliberately degraded in the patent compared to altered biological sample as cited in the present application.
It could have been obvious to those skilled in the art at the time of the effective filing date of the present application to analyze one model in the at least one model in the data attribute analysis.  It would have been obviously to consider deliberately degraded in the patent would also alter the sample as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THAI Q PHAN whose telephone number is (571)272-3783. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be 
obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAI Q PHAN/Primary Examiner, Art Unit 2147